Citation Nr: 1400589	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-14 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for stress reaction of the right talus and fibula.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left bicipital tendonitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected stress reaction of the right talus and fibula.

6.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected stress reaction of the right talus and fibula.

7.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected stress reaction of the right talus and fibula.

8.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected stress reaction of the right talus and fibula.

9.  Entitlement to service connection for a back disability, to include as secondary to service-connected stress reaction of the right talus and fibula.

10.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected stress reaction of the right talus and fibula.

11.  Entitlement to service connection for headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to December 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2010, the Veteran and her husband testified before the undersigned at a Board hearing at the RO.  A copy of the transcript has been associated with the record.  At the Board hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of such evidence.

The issues of entitlement to a rating in excess of 10 percent for stress reaction of the right talus and fibula; entitlement to service connection for headaches; and entitlement to service connection for a bilateral foot disability, for a left knee disability, for a left ankle disability, for a bilateral hip disorder, for a back disability, and for a right knee disability, all to include as secondary to service-connected stress reaction of the right talus and fibula, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for left bicipital tendonitis was denied by an unappealed March 1995 rating decision.  

2.  The evidence received since the March 1995 rating decision is duplicative or cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for left bicipital tendonitis.

3.  The Veteran's claim of entitlement to service connection for a back disability was denied by a February 2001 rating decision.  The Veteran filed a timely Notice of Disagreement, and a Statement of the Case was issued, but she did not perfect her appeal.

4.  The evidence received since the February 2001 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.

5.  The Veteran's claim of entitlement to service connection for a right knee disability was denied by an unappealed March 1996 rating decision. 

6.  The evidence received since the March 1996 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision denying service connection for left bicipital tendonitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The February 2001 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  The March 1996 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  New and material evidence has not been received to reopen a claim for service connection for left bicipital tendonitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  New and material evidence having been submitted, the claim for entitlement to service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  New and material evidence having been submitted, the claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the United States Court of Appeals for Veterans Claims (Court) held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

With respect to the claims to reopen, the record reflects that the Veteran was provided all required notice by a letter mailed in August 2007.  This letter also provided information as to how VA determines disability ratings and how effective dates are assigned, as well as why the Veteran's claims for service connection for left bicipital tendonitis, a back disability, and a right knee disability were previously denied.  The January 2008 rating decision represents the initial denial of the claims following the receipt of this notice letter.

All relevant evidence necessary for an equitable resolution of the Veteran's claims has also been identified and obtained.  The evidence of record includes service treatment records, VA and private outpatient treatment records, statements from the Veteran, and the transcript of an August 2010 hearing before the undersigned.  The Veteran and her representative have not identified any other outstanding relevant evidence.

The Veteran was provided an opportunity to set forth her contentions on the claims during the August 2010 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the August 2010 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

VA need not conduct an examination with respect to the claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii), providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Whether or not the RO reopened the claim, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A.  Left Bicipital Tendonitis

The RO denied a claim of entitlement to service connection for left bicipital tendonitis in a rating decision issued in March 1995.  The Veteran was notified of the denial by a letter dated the same month.  In November 1995, the Veteran filed a Notice of Disagreement, but she did not appeal this specific issue and did not submit any pertinent evidence within one year of the decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (finding that VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per § 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  The March 1995 rating decision is accordingly final with respect to this issue.  38 C.F.R. § 20.302.

The basis for the denial of the claim of entitlement to service connection for left bicipital tendonitis in March 1995 was that the medical evidence reflected that the Veteran did not have a current diagnosis of left bicipital tendonitis.

In June 2007, the Veteran filed a petition to reopen her claim of entitlement to service connection for bicipital tendonitis.

The medical evidence added to the record since the March 1995 decision includes VA and private treatment records.  The treatment records, however, do not suggest that the Veteran has any diagnosed disability related to her left bicep.  In her initial claim, the Veteran noted that she received treatment for her bicep tendonitis in April 2007, however, those records only document complaints of left shoulder muscle spasms, which are separate from the Veteran's claim.  Although the foregoing evidence is not cumulative or redundant of the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence not is new and material, and reopening of the claim of entitlement to service connection for left bicipital tendonitis is not in order.  Shade, 24 Vet. App. 110.

B.  Back Disability

The RO denied a claim of entitlement to service connection for a back disability in a rating decision issued in February 2001.  The Veteran was notified of the denial by a letter dated in March 2001.  In June 2001, the Veteran filed a Notice of Disagreement, and a Statement of the Case was issued in October 2001.  In November 2001, the Veteran submitted new evidence, and a Supplemental Statement of the Case was issued in January 2002.  The Veteran, however, did not file a substantive appeal as to this issue, and the February 2001 rating decision is accordingly final with respect to this issue.  38 C.F.R. § 20.302 (2013).

The basis for the denial of the claim of entitlement to service connection for a back disability in February 2001 was that the Veteran did not develop a chronic back disability in service, and her current back disability was instead related to a post-service motor vehicle accident.  

In June 2007, the Veteran filed a petition to reopen her claim of entitlement to service connection for a back disability, to include as secondary to service-connected stress reaction of the right talus and fibula.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, the Veteran must submit new and material evidence as to this theory of entitlement.

The medical evidence added to the record since the February 2001 decision related to the Veteran's back includes a private opinion regarding the etiology of the Veteran's back disability.  In November 2001, the Veteran's private physician submitted a statement that the Veteran's ruptured lumbar disc "is probably" related to the Veteran's lifting of heavy equipment during service.  The foregoing evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim of entitlement to service connection for a back disability is in order.  Shade, 24 Vet. App. 110.

C.  Right Knee Disability

The RO denied a claim of entitlement to service connection for a right knee disability in a rating decision issued in March 1996.  The Veteran was notified of the denial by a letter dated the same month.  The Veteran did not appeal this issue and did not submit any pertinent evidence within one year of the decision.  Bond, 659 F.3d at 1367-68 (finding that VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per § 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  The March 1996 rating decision is accordingly final with respect to this issue.  38 C.F.R. § 20.302 (2013).

The basis for the denial of the claim of entitlement to service connection a right knee disability in March 1996 was that the medical evidence, to include a January 1996 VA examination, reflected that the Veteran did not have a current diagnosis of a right knee disability.

In June 2007, the Veteran filed a petition to reopen her claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected stress reaction of the right talus and fibula.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford, 10 Vet. App. 120.  Thus, the Veteran must submit new and material evidence as to this theory of entitlement.

The medical evidence added to the record since the March 1996 decision related to the Veteran's right knee includes private treatment records.  The private treatment records suggest that the Veteran may have a current diagnosis of right knee osteoarthritis.  See, e.g., March 2009 private treatment record (diagnosing osteoarthritis of the bilateral knee).  The foregoing evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim of entitlement to service connection for a right knee disability is in order.  Shade, 24 Vet. App. 110.


ORDER

The petition to reopen a claim of entitlement to service connection for left bicipital tendonitis is denied.

New and material evidence having been received, reopening of the claim of entitlement to service connection for a back disability, as secondary to service-connected stress reaction of the right talus and fibula, is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for a right knee disability, as secondary to service-connected stress reaction of the right talus and fibula, is granted.


REMAND

The Veteran claims entitlement to a rating in excess of 10 percent for percent for stress reaction of the right talus and fibula; entitlement to service connection for headaches; and entitlement to service connection for a bilateral foot disability, for a left knee disability, for a left ankle disability, for a bilateral hip disorder, for a back disability, and for a right knee disability, all to include as secondary to service-connected stress reaction of the right talus and fibula.  Before the Board can adjudicate these claims on the merits, however, additional development is required.


I.  Private Treatment Records

At the August 2010 Board hearing, the Veteran testified that she had visited the emergency room on several occasions for her headaches.  On remand, VA should elicit authorization from the Veteran to obtain these records for consideration in adjudication of the claim.

II.  VA Examinations

A.  Right talus and fibula

The evidence of record indicates that the Veteran's stress reaction of the right talus and fibula has worsened since her previous examination in June 2007.  At her August 2010 Board hearing, the Veteran testified her right ankle symptoms were worsening in severity.  Board Hearing Tr. at 11.  She also testified that her ankle was locking up, and she was having trouble walking.  Id. at 4.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA was required to provide a contemporaneous medical examination because the appellant presented evidence of a "material change" in his condition since the prior VA examination).  The hearing testimony that the Veteran's stress reaction of the right talus and fibula is worsening in severity indicates that her disability may have worsened since her last VA examination.  Therefore, a more contemporaneous VA examination is necessary for the purpose of ascertaining the current severity of the Veteran's service-connected stress reaction of the right talus and fibula.  38 C.F.R. § 3.327 (2013).

B.  Bilateral foot, bilateral knee, left ankle, bilateral hip, back

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013). 

The Veteran contends that service connection for bilateral foot, bilateral knee, left ankle, bilateral hip, and back disabilities are warranted because they were painful during service and are still causing her pain.  Alternatively, she has argued that these disabilities are aggravated beyond the normal scope of the disabilities by her service-connected stress reaction of the right talus and fibula.

The Board finds that a VA examination assessing whether the Veteran has current bilateral foot, bilateral knee, left ankle, and bilateral hip disabilities that were incurred during service, or aggravated by her service-connected stress reaction of the right talus and fibula, is warranted in this case.  The Veteran has alleged that she has pain in her bilateral foot, bilateral knee, left ankle, and bilateral hip.  Regarding her knee disabilities, the Veteran has been diagnosed with osteoarthritis of the left knee.  See April 2009 private medical report.  The record also contains evidence dated in December 1995, of a diagnosis of internal derangement of the right knee and a suggestion of bilateral knee osteoarthritis in private medical records dated in 2009.  Regarding the bilateral foot, left ankle, and bilateral hip, although there is no formal diagnosis of record regarding these claimed disabilities, the Veteran has complained of pain in her feet, left ankle, and bilateral hip.  The Veteran is competent to report on her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, because there is competent evidence suggesting that the Veteran has a current left knee disability, and may have a right knee, left ankle, bilateral foot, and bilateral hip disability, the Board finds that the first McLendon element has been satisfied as to these claims.

Regarding the Veteran's back disability, the record reflects that the Veteran has several diagnoses of back disabilities to include degenerative disc disease and degenerative joint disease.  See, e.g., February 2009 lumbar spine MRI report.  As such, because there is competent evidence that the Veteran has a current back disability, the Board finds that the first McLendon element has also been satisfied as to this claim.

Turning to the second McLendon element, the Veteran has a current service-connected stress reaction of the right talus and fibula that has resulted in periods of an altered gait.  See, e.g., April 2008 private treatment record (noting that the Veteran was limping).  The Veteran has alleged that her altered gait due to her service-connected stress reaction of the right talus and fibula is aggravated her existing joint problems.  The Veteran has also reported several in-service injuries to her joints, which she is competent to report.  Accordingly, because the evidence of record at least indicates that the Veteran has suffered from periods of an altered gait, the second McLendon element has been satisfied.  

Further, turning to the third McLendon element, in November 2001, the Veteran submitted an opinion from a private examiner noting that the Veteran's back disabilities related to her time in the military when she worked with heavy equipment.  The record reflects, however, that the Veteran sustained significant injuries to her spine when she was involved in a motor vehicle accident in February 1998, which were not addressed in this opinion.  Nevertheless, as noted above, there is evidence that the Veteran has undergone periods of altered gait due to her service-connected stress reaction of the right talus and fibula.  See, e.g., December 2006 VA treatment record; April 2008 private treatment record.  She has also argued that her pain in her joints has worsened due to her altered gait.  See Veteran's claim for service connection.  The Veteran is competent to testify regarding noticeable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the Board finds that there is evidence of record indicating that the Veteran's left knee, right knee, left ankle, bilateral foot, bilateral hip, and back disabilities may be associated with an altered gait as a result of her service-connected stress reaction of the right talus and fibula, thereby satisfying the third McLendon element. 

Significantly, however, because there is insufficient medical evidence of record addressing whether the Veteran has current left knee, right knee, left ankle, bilateral foot, bilateral hip, and back disabilities that were incurred during service or aggravated by her service-connected stress reaction of the right talus and fibula, VA examinations and medical opinions addressing the etiology of these disabilities is necessary for the Board to make a decision on this claim.  See McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to either submit all hospital records related to her headaches; or provide authorization for VA to obtain such records, as well as any other outstanding relevant private records.

If the Veteran responds, contact each entity to obtain all adequately-identified medical records.  Document all attempts to locate any such records, and follow procedures set forth in 38 C.F.R. § 3.159 (2013).

2.  When the foregoing development is completed, schedule the Veteran for a VA orthopedic evaluation to determine the current severity of her service-connected diagnosed stress reaction of the right talus and fibula, as well as the nature and etiology of any bilateral foot disability, left knee disability, left ankle disability, bilateral hip disorder, back disability, and right knee disability.  The claims file, as well as any relevant records contained in Virtual VA, should be made available to and be reviewed by the examiner in conjunction with the evaluation.  The examiner is requested to review the claims file, to include all pertinent records such as the Veteran's service treatment records, post-service medical records, VA examination reports, and statements. 

Stress reaction of the right talus and fibula:  The examiner is requested to perform all necessary clinical testing in accordance with Compensation Service guidelines for testing of the joints.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

Other orthopedic disabilities:  After a review of the claims file, the examiner should opine as to the following:

(a.)  Bilateral foot disability:  (1.) whether it is at least as likely as not that that a diagnosed bilateral foot disability, if any, is causally or etiologically related to the Veteran's military service, to include pain that she experienced in her feet during service; and (2.) whether it is at least as likely as not that a diagnosed bilateral foot disability, if any, was caused or permanently aggravated by the Veteran's service-connected stress reaction of the right talus and fibula.

(b.)  Left knee disability:  (1.) whether it is at least as likely as not that that the Veteran's diagnosed osteoarthritis of the left knee is causally or etiologically related to the Veteran's military service, to include pain that she experienced in her left knee during service; and (2.) whether it is at least as likely as not that osteoarthritis of the left knee was caused or permanently aggravated by the Veteran's service-connected stress reaction of the right talus and fibula.

(c.)  Left ankle disability:  whether it is at least as likely as not that that a diagnosed left ankle disability, if any, was caused or permanently aggravated by the Veteran's service-connected stress reaction of the right talus and fibula.

(d.)  Bilateral hip disorder:  whether it is at least as likely as not that that a diagnosed bilateral hip disability, if any, was caused or permanently aggravated by the Veteran's service-connected stress reaction of the right talus and fibula.

(e.)  Back disability:  (1.) whether it is at least as likely as not that the Veteran's degenerative disc disease and/or degenerative joint disease disability is causally or etiologically related to the Veteran's military service, to include heavy lifting performed during service; and (2.) whether it is at least as likely as not that any such back disability, if any, was caused or permanently aggravated by the Veteran's service-connected stress reaction of the right talus and fibula.

In so opining, please comment on the Veteran's back injuries incurred during her motor vehicle accident in February 1998, as well as a private medical opinion dated November 2001.

(f.)  Right knee disability:  (1.) whether it is at least as likely as not that that a diagnosed right knee disability, if any, is causally or etiologically related to the Veteran's military service, to include multiple documented reports of complaints of right knee pain and a right knee injury to the medial aspect in 1990; and (2.) whether it is at least as likely as not that a diagnosed right knee disability, if any, was caused or permanently aggravated by the Veteran's service-connected stress reaction of the right talus and fibula.

For the purposes of this remand, the examiner should accept as true the Veteran's statements regarding her in-service pain as noted above.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A comprehensive rationale must be provided for all opinions rendered, and the examiner should discuss any relevant evidence of record.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

3.  The Veteran is hereby notified that it is her responsibility to report for a VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.   38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Thereafter, review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  Review the opinions and examination report to ensure that they are in complete compliance with the directives of this REMAND (to include ensuring that the questions have been adequately answered).  Any deficiencies should be corrected. 

5.  Then, readjudicate the issues on appeal, considering all evidence of record, to include any new evidence submitted since the last adjudication.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


